Citation Nr: 1706885	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  14-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the hands and face, to include vitiligo and psoriasis. 

2.  Entitlement to service connection for a skin disorder of the hands and face, to include vitiligo and psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

Although the Veteran filed a claim for service connection for vitiligo, only, as will be further discussed below, the Board finds that the evidence presented in connection with that claim tends to substantiate an element of a previously adjudicated claim that had been adjudicated as service connection for residual burn scars.  Accordingly, the Veteran's current claim is not a separate and distinct claim, but rather a claim to reopen that prior determination, and is characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  The medical evidence of record reveals multiple skin disorders.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).



FINDINGS OF FACT

1.  A July 2001 rating decision that denied service connection for a skin disorder was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim. 

3. The Veteran's vitiligo and psoriasis developed many years after his separation from service and are not related to service; another diagnosed skin disorder of the hands and face has not been shown during the course of the appeal. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for a skin disorder of the hands and face is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a skin disorder of the hands and face have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in November 2012.  The case was last readjudicated in July 2014. 

Concerning the duty to assist, the Board acknowledges the Veteran's December 2012 statement that he could not obtain copies of his service treatment records (STRs), including records from Fort Benning, because the records were "fire-related."  The Veteran requested that VA obtain those records.  The Veteran's STRs are on file; they comprise 126 pages including records from Fort Benning, detail treatment for numerous conditions throughout the Veteran's service, including his burns, and contain his separation medical examination report.  Thus, the Board finds that the STRs are complete.  In addition, the Veteran's service personnel records are on file, as are various post-STRs.  

Additionally, the Veteran was provided with a VA examination for the aspect of his claim concerning vitiligo and other skin disorders in April 2013.  The examination and opinion were rendered by a medical professional following a thorough physical examination and interview with the Veteran.  The examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and a reasoned basis for the conclusion that was reached.  The Board finds that the examination findings and examination report are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Concerning the psoriasis aspect of the skin disorder claim, there is no competent evidence that the Veteran experienced psoriasis during service or that the current psoriasis is related to service.  The only evidence suggesting that the disorder is related to service is the Veteran's lay assertions that his skin disorder is due to his in-service burns.  However, as will be discussed, the Veteran's STRs note no residuals from his burns and his skin condition was noted as normal on his separation examination, and the Veteran did not report experiencing psoriasis until many years after service and averred to its recent onset when treated.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Thus, the duty to assist has been satisfied. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence 
 
The Veteran's claim seeking entitlement to service connection for a skin disorder was previously denied in a July 2001 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§  3.156(b); 20.302, 20.1103 (2016.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the July 2001 rating denial of service connection for a skin disorder was that no residual lesions from burns could be identified.  The evidence considered at the time of the July 2001 rating decision included the Veteran's service treatment and personnel records and a report of VA examination dated in May 2001, which indicated that no residual lesions from burns could be identified.     

The evidence received since that time includes the Veteran's statements and hearing testimony, photographs of the Veteran's vitiligo, and a VA examination rendered in April 2013.  As such evidence relates to an unestablished fact necessary to substantiate the claim, namely, the presence of a current disability, it is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.             

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the Board notes that the discussion in the statement of the case considered the Veteran's claim on the merits. Also, the appellant has provided arguments addressing his claim on the merits. The Board therefore finds that, given that the appellant had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).                                                                                                                                                                   

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this case, the Veteran essentially contends that he has a skin condition that is related to being burned in his face and hands from a gasoline fire during service.  He reported that his skin began to discolor shortly following that incident, and that he now suffers from burning and discolored skin.  

The Veteran's STRs show treatment for first- and second-degree burns of the face and both hands in January and February 1958.  The Veteran received a flash burn of the face and hands when lighting a fire and was admitted for treatment on January 30, 1958.  The Veteran wad treated with pHisoHex washings and dressing and with no antibiotics.  He was observed to be doing well and afebrile and was discharged after eight days on February 7, 1958.  STRs dated after the burn injury show that the wounds healed rapidly and left no residuals.  Subsequent STRs did not document follow up complaints of discoloration despite various visits and reports for eye issues, mumps, fevers, roundworm, a locked knee, and dental care.  At his physical examination at the time of separation, the Veteran had normal findings, including of his skin.

During a July 1962 VA examination, the Veteran's skin was noted as clear, but conjunctivitis was reported. 

At the May 2001 VA examination, the Veteran reported a history of pigmentation loss since 1987 and a history of burns during his Army service that affected the face, hands, chest, and some areas of the legs.  The VA examiner observed depigmented patches on the face, neck, axilla, chest, and genitalia.  The VA examiner diagnosed the Veteran with vitiligo and stated that no residual lesions from burns could be identified.   

In August 2012, it was noted during VA treatment that the Veteran had vitiligo and psoriasis, which was unchanged.  During VA treatment in November 2012, the Veteran reported dry sores over most of his body.  The clinician noted generalized vitiligo, psoriasiform eruption mainly on both feet, and patches of psoriasis on his upper arm and back. 

At the VA examination in April 2013, the Veteran reported he received first- and second-degree burns of the hands and face in service, but that they healed without difficulty.  He also reported that his vitiligo was incurred while in service.  The VA examiner observed hypopigmented areas of the face and arms but opined the Veteran's claimed condition was less likely than not incurred in or caused by the burns.  The examiner explained that according to a report from the National Institute of Health, the cause of vitiligo is not known but there is strong evidence that people with vitiligo inherit a group of three genes that make them susceptible to depigmentation and that the most widely accepted view is that depigmentation occurs because vitiligo is an autoimmune disease.  The examiner opined the Veteran's vitiligo was not related to in-service burns as the other areas of the body that were not burned were also affected by vitiligo. 

After review of the record, the Board finds that service connection for a skin disorder is not warranted.   

Turning first to the vitiligo, the Board finds the negative opinion of the April 2013 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes the STRs noting that the Veteran's burns resolved with no residuals and the normal separation examination, the 1962 VA examination noting a normal skin condition, the Veteran's report during his 2001 VA examination that his vitiligo manifested in 1987, and her finding that the Veteran had vitiligo on areas that were not burned in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

Moreover, to the extent that the Veteran contends that he began to experience skin discoloration during service and that those symptoms have continued since that time, the Board finds that account to lack credibility.  The Board bases this finding on two factors.  First, the Board notes that the reports concerning the burn incident noted that the Veteran did not suffer any residual effects.  Given that the Veteran reported several medical conditions following his treatment for burns, including lymphadenopathy, gallbladder pain, parotitis, and orchitis, that his skin was noted as normal on the separation examination, and that he did not report a skin condition on the report of medical history at separation while reporting other conditions, the Board finds the absence of the reports of a skin condition as a residual of his in-service burns weighs against the likelihood that the Veteran experienced such symptoms during service.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Veteran did not place the onset of his vitiligo in service until 2016, over 50 years after his separation from service.  Indeed, in July 2001, the Veteran reported that his vitiligo first manifested in 1987.  This is consistent with the findings of a July 1962 VA examination, during which the Veteran did not report experiencing vitiligo.  Therefore, given the differing reports regarding the initial date of onset throughout the decades, the Board finds the Veteran's recent assertions of onset more than 50 years ago to be not credible and significantly less probative as to his health status in service in comparison to his STRs and his more recent reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Even assuming, arguendo, that the Board were to find the Veteran's reports of the in-service onset of his vitiligo credible, as a layperson, he has not shown that he has specialized training sufficient to render such an opinion its cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of skin disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his vitiligo is not competent medical evidence.  

Turning to the psoriasis, the Board incorporates its credibility finding that the Veteran did not begin to experience a skin disorder following the in-service burns.  There is also no competent medical evidence linking the psoriasis to service.  To the contrary, the Veteran first reported experiencing psoriasis over 50 years after service, and he reported a one-month history at that time.  To the extent that the Veteran maintains that his psoriasis is related to service, the Veteran's opinion as to its etiology is not competent medical evidence.  Id.   

As for the Veteran's other skin disorders, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  However, the medical evidence of record does not reflect a diagnosed skin disorder other than vitiligo and psoriasis.  The May 2001 and April 2013 VA examiners did not identify any residual scaring or other skin disorder, nor is such supported by the medical evidence of record.  The Board finds their reports as to the Veteran's current skin disorders to be highly probative because they were made after examining the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.    

While the Board acknowledges the Veteran's complaints of sensitivity, itching, and burning pain, the Veteran has not been shown to possess the medical expertise to diagnose a skin disorder based on those complaints.  See Jandreau, 492 F.3d at 1376-77.  Thus, without a diagnosed or identifiable underlying malady or condition, service connection may not be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Finally, the Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, in this case, the Veteran has not been shown to have a skin disorder other than vitiligo or psoriasis at any time during the appeal period, or for many years prior to the filing of his claim.  Without probative evidence of a current disability other than vitiligo and psoriasis, the claim must be denied.  See Degmetich v. Brown, 104 F.3d at 1332; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

In sum, the preponderance of the probative evidence indicates that a diagnosed skin disorder is not related to service, and that the Veteran has not suffered from a skin disorder other than vitiligo and psoriasis during the course of the appeal.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a skin disorder of the hands and face is reopened.  To this limited extent only, the claim is granted. 

Service connection for a skin disorder of the hands and face, to include vitiligo and psoriasis, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


